
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



INVISION TECHNOLOGIES, INC.

CHANGE IN CONTROL EQUITY ACCELERATION PLAN


Section 1.    INTRODUCTION.

        The InVision Technologies, Inc. Change in Control Equity Acceleration
Plan (the "Plan") was established effective May 21, 2002. The purpose of the
Plan is (i) to provide members of the senior management group of InVision
Technologies, Inc. certain accelerated vesting with respect to such individuals'
stock options in the event of a Change in Control (as hereinafter defined), and
(ii) to provide individuals who are employed at the vice president level at
InVision Technologies, Inc. certain accelerated vesting with respect to such
individuals' stock options in the event that such individuals are subject to
qualifying employment terminations in connection with a Change in Control. This
Plan shall supersede any change in control plan, policy or practice regarding
stock option vesting acceleration previously maintained by InVision
Technologies, Inc.

Section 2.    DEFINITIONS.

        For purposes of the Plan, the following terms are defined as follows:

        (a)  "Affiliate" means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

        (b)  "Board" means the Board of Directors of the Company.

        (c)  "Change in Control" means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

          (i)  there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

        (ii)  there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

      (iii)  the acquisition by any Person (other than any employee benefit
plan, or related trust, sponsored or maintained by the Company or any affiliate
of the Company) as Beneficial Owner (as "Person" and "Beneficial Owner" are
defined in the Securities Exchange Act of 1934, as amended, or the rules and
regulations thereunder), directly or indirectly, of securities of the Company
representing 50 percent (50%) or more of the total voting power represented by
the Company's then outstanding voting securities. For purposes of this
definition, the term "affiliate" shall mean any Person that controls the
Company, is controlled by the Company, or

1

--------------------------------------------------------------------------------




is under common control with the Company within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended.

        (d)  "Code" means the Internal Revenue Code of 1986, as amended.

        (e)  "Company" means InVision Technologies, Inc. or, following a Change
in Control, the surviving entity resulting from such transaction.

        (f)    "Constructive Termination" means a voluntary termination of
employment by an Eligible Employee after one of the following is undertaken
without the Eligible Employee's express written consent:

          (i)  the assignment to the Eligible Employee of any duties or
responsibilities that results in any material diminution or material adverse
change in the Eligible Employee's position, status or circumstances of service
when compared to the highest level of authority and responsibility assigned to
the Eligible Employee at any time during the six (6) month period prior to the
Change in Control, or a material diminution in the Eligible Employee's titles or
offices when compared to the most senior title or office assigned to the
Eligible Employee at any time during the six (6) month period prior to the
Change in Control, or any removal of the Eligible Employee from or any failure
to reelect the Eligible Employee to any of such positions, except in connection
with the termination of the Eligible Employee's employment on account of death,
disability, retirement, for Cause (as described in subsection (j)(i)-(v) below),
or any voluntary termination by the Eligible Employee other than a Constructive
Termination;

        (ii)  a material reduction by the Company in the Eligible Employee's
annual base salary, except if all other executive officers incur a substantially
proportionate reduction;

      (iii)  any material failure by the Company to continue in effect any
benefit plan or arrangement, including incentive plans or plans to receive
securities of the Company, in which the Eligible Employee is participating at
the time of a Change in Control (the "Benefit Plans"), or the taking of any
action by the Company that would materially and adversely affect the Eligible
Employee's participation in or materially reduce the Eligible Employee's
benefits under any Benefit Plans or deprive the Eligible Employee of any
material fringe benefit enjoyed by the Eligible Employee at the time of a Change
in Control, provided, however, that the Eligible Employee may not incur a
Constructive Termination for the foregoing reason following a Change in Control
if the Company offers a range of benefit plans and programs that, taken as a
whole, are comparable to the Benefit Plans;

        (iv)  a relocation of the Company's offices to which the Eligible
Employee is assigned to a location outside of the greater San Francisco Bay
Area, except for required travel by the Eligible Employee on the Company's or
any Affiliate's business to an extent substantially consistent with his or her
business travel obligations at the time of a Change in Control;

        (v)  any material breach by the Company of the terms of the Eligible
Employee's Options or any provision of any employment or other agreement between
the Eligible Employee and the Company; or

        (vi)  any failure by the Company to obtain the assumption of the Plan by
any successor or assign of the Company.

        (g)  "Covered Termination" means an Involuntary Termination Without
Cause that occurs within three (3) months before or thirteen (13) months
following the effective date of a Change in Control or a Constructive
Termination that occurs within thirteen (13) months following the effective date
of a Change in Control. In no event shall a termination of employment on account
of death or Disability constitute a Covered Termination.

2

--------------------------------------------------------------------------------

        (h)  "Disability" means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

        (i)    "Eligible Employee" means an executive employee of the Company
who has been designated by the Board as an eligible employee and who has not
entered into an individual severance benefit or change in control agreement with
the Company relating to the acceleration of stock option vesting.

        (j)    "Involuntary Termination Without Cause" means an involuntary
termination of an Eligible Employee's employment by the Company other than for
one of the following reasons (which shall constitute Cause):

          (i)  the Eligible Employee's conviction of or plea of guilty or nolo
contendere with respect to a felony under the laws of the United States or of
any state or a crime involving moral turpitude, including, but not limited to,
fraud, theft, embezzlement or any crime that results in or is intended to result
in personal enrichment at the expense of the Company or any Affiliate;

        (ii)  a material breach by the Eligible Employee of any agreement
entered into between the Eligible Employee and the Company or any Affiliate that
impairs the Company's or Affiliate's interest therein;

      (iii)  the Eligible Employee's willful misconduct, significant failure to
perform his duties, or gross neglect by Eligible Employee of his duties,
provided that the Company first provides Eligible Employee with written notice
of such conduct and a reasonable opportunity to cure such conduct, if such
conduct is reasonably susceptible to cure;

        (iv)  the Eligible Employee's engagement in any activity that
constitutes a material conflict of interest with the Company or any Affiliate;
or

        (v)  any breach by the Eligible Employee of the Proprietary Information
and Invention Agreement between the Eligible Employee and the Company.

        (k)  "Options" shall mean an Eligible Employee's stock options and
restricted stock granted or held pursuant to the Company's 1991 Stock Option
Plan, 2000 Equity Incentive Plan, or other stock option or equity incentive plan
adopted by the Board, or any such options and restricted stock that are assumed
or substituted by the surviving or acquiring corporation upon a Change in
Control.

Section 3.    ELIGIBILITY FOR BENEFITS.

        (a)  General Rules. Subject to the requirement set forth in this
Section, the Company will provide the benefits described in Section 4(a) or 4(b)
of the Plan, as applicable, to Eligible Employees. In order to be eligible to
receive benefits under the Plan, an Eligible Employee must execute and provide
to the Company a general waiver and release in substantially the form attached
hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate, and such release
must become effective in accordance with its terms. The Company, in its sole
discretion, may modify the form of the required release to comply with
applicable state or federal law and shall determine the form of the required
release.

3

--------------------------------------------------------------------------------

        (b)  Exceptions to Benefit Entitlement. In no event shall an employee,
whether or not otherwise an Eligible Employee, receive benefits under the Plan
in any of the following circumstances, as determined by the Company in its sole
discretion:

          (i)  The employee has executed an individually negotiated employment
contract or agreement with the Company relating to option acceleration benefits
in the event of a change in control that is in effect on his or her termination
date.

        (ii)  The employee's employment with the Company is terminated other
than in a Covered Termination.

      (iii)  The employee voluntarily terminates employment with the Company in
order to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Affiliate.

        (iv)  The employee is offered immediate reemployment by a successor to
the Company or by a purchaser of its assets, as the case may be, following the
Change in Control. For purposes of the foregoing, "immediate reemployment" means
that the employee's employment with the successor to the Company or the
purchaser of its assets, as the case may be, results in uninterrupted employment
such that the employee does not suffer a significant lapse in pay as a result of
the change in ownership of the Company or the sale of its assets.

Section 4.    OPTION ACCELERATION.

        (a)  Senior Management Level. If an Eligible Employee is notified by the
Company in writing that he or she is a member of the senior management group of
the Company for the purposes of this Plan, then, effective as of the date of the
Change in Control, the Options then held by such Eligible Employee shall become
fully vested and exercisable, regardless of whether or not the Eligible
Employee's employment with the Company terminates due to a Covered Termination.

        (b)  Vice President Level. If an Eligible Employee is notified by the
Company in writing that he or she is a vice president of the Company for the
purposes of this Plan, and such Eligible Employee's employment with the Company
terminates due to a Covered Termination, then, effective as of the date of the
Covered Termination, the Options then held by such Eligible Employee shall
become fully vested and exercisable.

Section 5.    LIMITATION ON BENEFITS.

        (a)  Parachute Payments. If the aggregate value of the accelerated
Option vesting under Section 4 and any other payments or benefits that the
Eligible Employee would receive pursuant to a Change in Control from the Company
or otherwise, including, but not limited to, any payments or benefits under any
employment or key employee agreements (collectively, "Payment"), would
constitute a "parachute payment" within the meaning of Section 280G of the Code
that is subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall be equal to the Reduced Amount.

          (i)  The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee's
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting "parachute
payments" is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless the Eligible Employee

4

--------------------------------------------------------------------------------

elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the effective date of the
event that triggers the Payment): reduction of cash payments; cancellation of
accelerated vesting of Options; reduction of employee benefits. In the event
that acceleration of vesting of Options is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of such
Options (i.e., earliest granted Option cancelled last) unless the Eligible
Employee elects in writing a different order for cancellation.

        (ii)  The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

      (iii)  The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Eligible Employee and the Company within fifteen (15) calendar days after
the date on which the Eligible Employee's right to a Payment is triggered (if
requested at that time by the Eligible Employee or the Company) or such other
time as requested by the Eligible Employee or the Company. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Eligible Employee and the Company with an opinion reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Eligible Employee and the
Company.

Section 6.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

        (a)  Exclusive Discretion. The Company shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and the
acceleration of Option vesting pursuant to the Plan. The rules, interpretations,
computations and other actions of the Company shall be binding and conclusive on
all persons.

        (b)  Amendment or Termination. The Company reserves the right to amend
or terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control if such amendment or termination would adversely affect the rights of
any persons who were employed by the Company prior to the Change in Control. Any
action amending or terminating the Plan shall be in writing and executed by an
individual duly appointed by the Board of Directors of the Company.

Section 7. NO IMPLIED EMPLOYMENT CONTRACT.

        The Plan shall not be deemed (i) to give any employee or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time,
with or without cause, which right is hereby reserved.

5

--------------------------------------------------------------------------------


Section 8. CHOICE OF LAW.

        The law of the State of California shall govern all questions concerning
the construction, validity and interpretation of the Plan, without regard to
such state's conflict of laws rules.

Section 9. EXECUTION.

        To record the adoption of the Plan as set forth herein, effective as of
May 21, 2002, InVision Technologies, Inc. has caused its duly authorized officer
to execute the same this 2nd day of October, 2002.

    INVISION TECHNOLOGIES, INC.
 
 
By:
 
/s/ Sergio Magistri

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Executive Officer

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE
(Individual Termination, California Employee, age 40 and older)

        I understand and agree completely to the terms set forth in the InVision
Technologies, Inc. Change in Control Equity Acceleration Plan (the "Plan"). I
understand that this Release, together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

        I hereby confirm my obligations under the Company's proprietary
information and inventions agreement.

        Except as otherwise set forth in this Release, I hereby release, acquit
and forever discharge the Company, its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, causes of
action, and obligations of every kind and nature, in law, equity, or otherwise,
known and unknown, suspected and unsuspected, arising out of or in any way
related to agreements, events, acts or conduct at any time up to and including
the date I execute this Release, including, but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any form of compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended ("ADEA"); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; retaliation; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.

        I acknowledge that I am knowingly and voluntarily waiving and releasing
any rights I may have under ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (A) my
waiver and release do not apply to any rights or claims that may arise after the
date I execute this Release; (B) I should consult with an attorney prior to
executing this Release (although I may choose voluntarily not do so); (C) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to execute this Release earlier); (D) I have seven (7) days following my
execution of this Release to revoke the Release by providing written notice to
an officer of the Company; and (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I execute this Release.

        I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights

1

--------------------------------------------------------------------------------


and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

    EMPLOYEE
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

EXHIBIT B

RELEASE
(Individual and Group Termination, California Employee, under age 40)

        I understand and agree completely to the terms set forth in the InVision
Technologies, Inc. Change in Control Equity Acceleration Plan (the "Plan"). I
understand that this Release, together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

        I hereby confirm my obligations under the Company's proprietary
information and inventions agreement.

        Except as otherwise set forth in this Release, I hereby release, acquit
and forever discharge the Company, its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, causes of
action, and obligations of every kind and nature, in law, equity, or otherwise,
known and unknown, suspected and unsuspected, arising out of or in any way
related to agreements, events, acts or conduct at any time up to and including
the date I execute this Release, including, but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any form of compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Employee
Retirement Income Security Act of 1974, as amended; the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; harassment;
retaliation; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

        I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

    EMPLOYEE
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

EXHIBIT C

RELEASE
(Group Termination, California Employee, age 40 and older)

        I understand and agree completely to the terms set forth in the InVision
Technologies, Inc. Change in Control Equity Acceleration Plan (the "Plan"). I
understand that this Release, together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

        I hereby confirm my obligations under the Company's proprietary
information and inventions agreement.

        Except as otherwise set forth in this Release, I hereby release, acquit
and forever discharge the Company, its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, causes of
action, and obligations of every kind and nature, in law, equity, or otherwise,
known and unknown, suspected and unsuspected, arising out of or in any way
related to agreements, events, acts or conduct at any time up to and including
the date I execute this Release, including, but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any form of compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended ("ADEA"); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; retaliation; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.

        I acknowledge that I am knowingly and voluntarily waiving and releasing
any rights I may have under ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (A) my
waiver and release do not apply to any rights or claims that may arise after the
date I execute this Release; (B) I should consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so); (C) I
have forty-five (45) days to consider this Release (although I may choose
voluntarily to execute this Release earlier); (D) I have seven (7) days
following my execution of this Release to revoke the Release by providing
written notice to an office of the Company; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after I execute this Release; and (F) I have received
with this Release a detailed list of the job titles and ages of all employees
who were terminated in this group termination and the ages of all employees of
the Company in the same job classification or organizational unit who were not
terminated.

        I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights

1

--------------------------------------------------------------------------------


and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

    EMPLOYEE
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



INVISION TECHNOLOGIES, INC. CHANGE IN CONTROL EQUITY ACCELERATION PLAN
